Citation Nr: 1429988	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar affective disorder, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD. 

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of abrasions of the right hand. 

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disorder. 

5.  Entitlement to service connection for scoliosis. 

6.  Entitlement to service connection for type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 26, 1979, to June 1, 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran, his wife, and his sister testified at a hearing conducted by a Decision Review Officer at the RO in February 2009.  The Veteran and his sister also provided testimony at a personal hearing conducted by the undersigned Veterans Law Judge in October 2009.  Transcripts of these hearings are of record.  The Board remanded the claims in October 2010 for additional development.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The reopened claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 Board decision denied a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, on the basis that an acquired psychiatric disorder did not have its onset during the Veteran's  period of active service and was not related to such service.

2.  Additional evidence submitted since January 2003 on the issue of service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  A January 2003 Board decision denied a claim of entitlement to service connection for PTSD on the basis that there had been no diagnosis of PTSD.

4.  A January 2003 Board decision denied a claim of entitlement to service connection for residuals of abrasions of the right hand on the basis that the Veteran did not have any residuals of an injury sustained in service.  

5.  Additional evidence submitted since January 2003 on the issues of service connection for PTSD and residuals of abrasions of the right hand does not raise a reasonable possibility of substantiating the claims.

6.  A February 2004 Board decision denied a claim of entitlement to service connection for a right knee disorder on the basis that although the Veteran sustained an abrasion of his right knee in service, there was no competent evidence relating a current right knee disorder to an injury sustained in service.  

7.  Additional evidence submitted since February 2004 on the issue of service connection for a right knee disorder does not raise a reasonable possibility of substantiating the claim.

8.  There is no competent evidence that the Veteran had scoliosis in service and no competent evidence of record linking his current scoliosis to service.  

9.  The Veteran did not have 90 days or more of service; there is no competent evidence that the Veteran had type II diabetes mellitus in service; and there is no competent evidence of record linking the Veteran's current type II diabetes mellitus to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been submitted to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been submitted to reopen the claim for service connection for residuals of abrasions of the right hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been submitted to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for scoliosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed, only as it pertains to this claim.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2006 with regard to the claims for service connection for PTSD, residuals of abrasions of the right hand, a right knee disorder, scoliosis, and type II diabetes mellitus.  The letter addressed all of the notice elements, to include those required by Kent as it pertains to the claims for service connection for PTSD, residuals of abrasions of the right hand, and a right knee disorder, and it was sent prior to the unfavorable decision rendered by the AOJ in April 2007.  

The duty to assist was also met in this case.  The Veteran's service treatment and personnel records were obtained, as were all identified VA and private treatment records and records from the Social Security Administration (SSA).  

The Board acknowledges that no VA examinations were conducted in conjunction with the claims to reopen (service connection for PTSD, residuals of abrasions of the right hand, and a right knee disorder).  A VA examination in connection with these claims is not required in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board also acknowledges that no VA examinations were conducted in conjunction with the claims for service connection for scoliosis and type II diabetes mellitus.  It finds, however, that no examination or opinion is needed because there is no competent evidence that the Veteran had either scoliosis or type II diabetes mellitus during service and the Veteran's own statements indicating that his current disabilities are related to service are not competent evidence of the etiology of the conditions.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There was substantial compliance with the Board's October 2010 remand instructions as a notice letter compliant with 38 C.F.R. § 3.304(f) was sent to the Veteran; additional VA treatment records from the VA facilities in Chillicothe, Ohio, Dayton, Ohio, and Huntington, West Virginia, were obtained; the Veteran was asked to provide the requisite release in order for VA to obtain all private medical records from the Holzer Medical Center dated from April 2003 to the present; and the Veteran's complete service personnel records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also October 2010 letter.  The Board notes that the Veteran did not respond to the request for records from Holzer Medical Center.  

Based on the foregoing, all known and available records relevant to the claims to reopen (service connection for PTSD, residuals of abrasions of the right hand, and a right knee disorder), and the issues of service connection for scoliosis and type II diabetes mellitus, have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims to reopen (service connection for PTSD, residuals of abrasions of the right hand, and a right knee disorder), and the claims for service connection for scoliosis and type II diabetes mellitus, at this time is not prejudicial to the appellant.

Claims to Reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder; PTSD; residuals of abrasions of the right hand; and a right knee disorder.  The RO declined to reopen the claims and continued the denials issued in prior final decisions.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In an October 1998 rating decision, the RO denied claims of entitlement to service connection for bipolar disorder and disorders of the right knee and right hand.  The Veteran appealed.  In a May 2000 decision, the Board determined that the claim for service connection for bipolar disorder was well-grounded and remanded it and the claims for service connection for disorders of the right knee and right hand for additional development.  A claim for service connection for PTSD filed in May 2001 was initially adjudicated in a June 2002 supplemental statement of the case.  The Board took jurisdiction of this claim and in a January 2003 decision, denied it along with a claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, and a claim for service connection for residuals of abrasions of the right hand.  The claim for service connection for a right knee disorder was remanded a second time by the Board in June 2003 before ultimately being denied in a February 2004 Board decision.  The Veteran did not appeal the decisions issued by the Board in January 2003 or February 2004 and they became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002) (2003). 

The Veteran filed claims to reopen in August 2006, and this appeal ensues from the April 2007 rating decision issued by the Cleveland, Ohio, RO, which declined to reopen the claims for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder; PTSD; residuals of abrasions of the right hand; and a right knee disorder.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the Board's January 2003 denial of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, was that an acquired psychiatric disorder did not have onset during his period of active service and was not related to such service.  The basis of the Board's January 2003 denials of the claims of entitlement to service connection for PTSD and residuals of abrasions of the right hand was that there had been no diagnosis of PTSD and that the Veteran did not have any residuals of a right hand injury sustained in service, respectively.

The basis of the Board's February 2004 Board denial of the claim for service connection for a right knee disorder was that although the Veteran sustained an abrasion of his right knee in service, there was no competent medical evidence relating a current right knee disorder to an injury sustained in service.  

The evidence of record before the Board in January 2003 and February 2004 included the Veteran's service treatment records, which are entirely negative for findings or a diagnosis of a psychiatric disorder.  In April 1979, he was seen for a history of bed-wetting for 3 weeks and a question of brain damage.  The assessment was enuresis by history.  The Veteran's service treatment records do document that he was seen at a troop medical clinic in May 1979 for abrasions of the right knee and hand with bits of dirt in them.  The assessment was right knee and hand injury.  The plan was for the affected areas to be washed with soap and water and for Bacitracin ointment and dry sterile dressings to be applied.  The next day, the Veteran was again seen at the troop medical clinic.  The finding at that time was that the scrapes to the right knee and hand were healing well.  The Veteran was separated from service approximately one month after he was seen at the troop medical clinic for his right knee and right hand.  He did not undergo an examination for separation.

The evidence before the Board in January 2003 and February 2004 also included private treatment records, to include from Highland Hospital, Holzer Medical Center, and Woodland Centers, Inc.; a February 1983 letter from Dr. S.C.L.; VA Forms 21-4138 dated in November 1993 and December 1993 from Dr. J.R.N. and Dr. M.C., respectively; VA psychiatric examination reports conducted in January 2002 and May 2002; a VA orthopedic examination report conducted in April 2003; and a substantial amount of VA treatment records, to include imaging reports.  

As noted by the Board in its January 2003 and February 2004 decisions, none of the evidence cited in the preceding two paragraphs contained a diagnosis of PTSD, none of the evidence showed any residuals of the in-service right hand injury, and there was no competent evidence relating a current right knee disorder to the injury sustained in service.  

Evidence added to the record since the January 2003 Board decision on the issue of service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, includes service personnel records, which document the Veteran's in-service behavior problems, and private treatment records from St. Mary's Hospital, which document the Veteran's admission on January 17, 1981, until he left against medical advice on January 20, 1981, with a final diagnosis of chronic schizophrenia.  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, is in order.  For the reasons discussed in the remand section below, additional development of the evidence is needed before the reopened claim is decided.

Evidence added to the record since the January 2003 Board decision on the issues of service connection for PTSD and residuals of abrasions of the right hand, and since the February 2004 Board decision on the issue of service connection for a right knee disorder, includes a substantial amount of VA treatment records from the facilities in Dayton, Ohio, Chillicothe, Ohio, and Huntington, West Virginia; records from the SSA; private treatment records from the Holzer Medical Center, French City Chiropractic, and St. Mary's Hospital; and the Veteran's complete service personnel records.  It also includes the Veteran's February 2009 and October 2009 testimony.  

The evidence added to the record since the Board's January 2003 and February 2004 decisions was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claims for service connection for PTSD, residuals of abrasions of the right hand, and/or a right knee disorder were they to be reopened.  This is so because while the private and VA records document that the Veteran continues to receive mental health treatment and has had several positive PTSD screens, none of these records contain a diagnosis of PTSD made in accordance with the DSM-IV, as required by VA regulation.  See 38 C.F.R. §§ 3.304(f); 4.125.  In addition, while the private and VA records also document that the Veteran continues to receive orthopedic treatment, and has been seen with complaints involving both his right hand and right knee, none document that the Veteran has any residuals of a right hand injury sustained in service or contain competent evidence relating a current right knee disorder to the injury sustained in service.  Lastly, the Veteran's testimony is cumulative of the statements he made prior to January 2003 and February 2004.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for PTSD, residuals of abrasions of the right hand, and a right knee disorder; these claims to reopen must be denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include type II diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The regulations stipulate, however, that the Veteran must have served 90 days or more after December 31, 1946, in order for the presumption to apply.  As the Veteran served less than 90 days (from March 26, 1979, to June 1, 1979), service connection for type II diabetes mellitus cannot be established on a presumptive basis.  See 38 C.F.R. § 3.307(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks to establish service connection for scoliosis and type II diabetes mellitus.  In a May 2008 VA Form 9, he asserted that scoliosis resulted from an in-service fall down a cliff during which he hit his tail bone.  The Veteran testified in February 2009 that he was diagnosed with diabetes and scoliosis in 1996, but had been followed for diabetes since service in 1979 and that he was told his back was crooked in service.  In October 2009, he testified that his back was x-rayed after the in-service fall and was found to have an S-curve, after which he underwent physical therapy.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, diabetes mellitus or scoliosis.  An April 1979 laboratory report documents that urine was negative for glucose.  Although the Veteran was seen at a troop medical clinic in May 1979 for abrasions of the right knee and hand with bits of dirt in them, presumably associated with the reported fall, he made no complaints related to his back at that time, or at any time during service.  There is also no record of physical therapy.  

The post-service evidence of record documents that the Veteran has been diagnosed with type II diabetes mellitus and that he has been treated at French City Chiropractic since August 2000 for "curvature of the spine," although x-rays of the Veteran's thoracic and lumbar spine segments taken in February 2007 did not show scoliosis.  See VA treatment records and imaging reports; May 2008 letter from Dr. C.W.  None of the post-service evidence of record includes, however, competent evidence linking the Veteran's current scoliosis and/or type II diabetes mellitus to service.  

The preponderance of the evidence of record does not support the claims for service connection for type II diabetes mellitus or scoliosis.  As an initial matter, and as noted above, service treatment records are devoid of reference to complaint of, or treatment for, either condition.  The Board also notes that service treatment records do not corroborate the Veteran's assertion that he was found to have a curved spine in service or that he was initially followed for diabetes in 1979, and that none of the post-service evidence of records corroborates the Veteran's assertion that he has been treated for diabetes since service.  In addition to the foregoing, and also noted above, although there is evidence that the Veteran currently has type II diabetes mellitus and scoliosis, there is no competent evidence linking the Veteran's current scoliosis and/or type II diabetes mellitus to service.  The Board acknowledges the Veteran's assertions that he has scoliosis and type II diabetes mellitus as a result of service.  However, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen, 10 Vet. App. at 186.  As the preponderance of the evidence is against the claims for service connection for scoliosis and type II diabetes mellitus, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder, is granted.  

New and material evidence has not been received to reopen the claim for service connection for PTSD.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for residuals of abrasions of the right hand.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a right knee disorder.  The request to reopen this claim is denied.

Service connection for scoliosis is denied.

Service connection for type II diabetes mellitus is denied.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder.  He has made several assertions regarding the incurrence of his disability.  In a December 1998 VA Form 9, the Veteran asserted that his psychiatric problems began after he was pushed down a gravel pit by another soldier.  He also asserted that he had no prior symptoms and that he began exhibiting symptoms during boot camp and that they increased following his discharge.  See e.g., January 1999 VA Form 9.  In an August 2002 VA Form 9, the Veteran reported that he had bipolar disorder prior to service and that it was aggravated during active duty service.  In a September 2008 VA Form 9, he indicated that he had had bipolar disorder since birth and that the events he endured during his short military service "brought my bipolar condition to maximum heights & I have had trouble dealing with even the thoughts of military service ever since."  The Veteran testified in September 2009, however, that he was not diagnosed with bipolar disorder prior to service.  He testified in October 2009 that he was seen by a psychiatrist prior to his discharge and that he has had the same or similar symptoms ever since service.  

The Board remanded the claim in October 2010 in order to obtain the Veteran's complete service personnel records.  The service personnel records document the Veteran's behavior problems during service and that he underwent psychological testing prior to his discharge.  In that vein, while the Board acknowledges that attempts were made previously to obtain outstanding service treatment records, review of the service personnel records obtained indicate that additional efforts should be made.  More specifically, the psychological testing and treatment records dated in April 1979 from the community mental health clinic (CMHA) at Ft. McClellan, as well as any records associated with the evaluation conducted at Nobel Army Hospital, also at Ft. McClellan, which resulted in the determination that the Veteran was medically cleared for discharge, should be obtained.  

While the claim was in remand status, records from St. Mary's Hospital were submitted by the Veteran.  These records reveal that the Veteran was admitted on January 17, 1981, and remained until he left against medical advice on January 20, 1981.  The final diagnosis was chronic schizophrenia.  

Given the assertions raised by the Veteran, the information obtained from the Veteran's service personnel records regarding his behavior and that he underwent psychological testing in April 1979, and the additional private treatment records that document a diagnosis of chronic schizophrenia in January 1981, the Board finds that the claim should be remanded for a VA examination and opinion that takes the documents referenced into consideration.  Additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Chillicothe VAMC, dated since January 2012; from the Huntington VAMC, dated since April 2011; and from the Dayton VAMC, dated since October 2010.  

2.  Contact the NPRC and request the Veteran's psychological testing and treatment records dated in April 1979 from the community mental health clinic (CMHA) at Ft. McClellan, as well as any clinical records associated with the evaluation conducted by Nobel Army Hospital, also at Ft. McClellan, which resulted in the determination that the Veteran was medically cleared for discharge.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the VA examiner must address the findings in the Veteran's service personnel records, which document problems with behavior and should comment on whether any of the symptomatology referenced in the reports concerning his behavior are related to any current psychiatric disorder.  The VA examiner must also address the records associated with the Veteran's January 1981 admission to St. Mary's Hospital.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD, to include bipolar affective disorder.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


